Kane, J.
(dissenting). We respectfully dissent and would affirm the judgment of conviction.
First, it appears from this record that defendant has been incarcerated since June 6, 1984. If her conduct in prison has fulfilled prior expectations, release is imminent and the contention regarding her sentence may well be moot. Second, this case is factually distinguishable from the unusual circumstances found in People v Whiting (89 AD2d 694). Accordingly, the decision in that case should not be relied upon to grant the relief proposed by the majority in this case. Here, the sentence imposed is within the limits of the court’s discretion and is neither harsh nor excessive in this factual setting (see, People v McAllister, 58 AD2d 712).
However, this conclusion should not be deemed an approval of the sentencing court’s apparent declaration of policy to impose the maximum sentence in every case of criminally negligent homicide resulting from a defendant’s operation of a motor vehicle while intoxicated. Such an advance declaration of the sentence to be imposed violates the rule established by the Court of Appeals in People v Farrar (52 NY2d 302), which requires the court to exercise its discretion after careful consideration of all the facts and circumstances available at the time of sentencing.